Case 2:20-cv-07404-SB-DFM Document 10 Filed 11/23/20 Page 1 of 3 Page ID #:47




                       UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



 MARGIE BROWN,                             Case No. CV 20-07404-SB (DFM)

          Plaintiff,                       ORDER DISMISSING ACTION FOR
                                           FAILURE TO PROSECUTE
             v.

 THE COUNTY OF LOS ANGELES
 DPSS et al.,

          Defendants.



      On August 14, 2020, Plaintiff filed a pro se civil rights Complaint
pursuant to 42 U.S.C. § 1983. See Dkt. 1. While the Magistrate Judge was
screening the Complaint, as required by 28 U.S.C. §§ 1915(e)(2) and 1915A,
the Notice of Assignment form was returned as undeliverable. See Dkt. 5.
Accordingly, on September 14, 2020, the Magistrate Judge ordered Plaintiff to
provide a current address within fourteen (14) days. See Dkt. 9. Plaintiff was
also reminded of her obligation to keep the Court apprised of her current
address and expressly warned that failure to respond could result in dismissal
for lack of prosecution. See id. That order was also returned as undeliverable.
See Dkt. 8. Plaintiff has not otherwise filed a change of address or a reply to
the Court’s orders.
      Local Rule 41-6 requires a party representing herself to “keep the Court .
. . . apprised of such party’s current address and telephone number, if any, and
Case 2:20-cv-07404-SB-DFM Document 10 Filed 11/23/20 Page 2 of 3 Page ID #:48




e-mail address, if any.” It allows for dismissal of lawsuits for failure to comply
with the rule: “If mail directed by the Clerk to a pro se plaintiff’s address of
record is returned undelivered by the Postal Service, and if, within fifteen (15)
days of the service date, such plaintiff fails to notify, in writing, the Court and
opposing parties of said plaintiff’s current address, the Court may dismiss the
action with or without prejudice for want of prosecution.”
      Petitioner’s failure to keep the Court updated on her mailing address
brings this case within the purview of Carey v. King, 856 F.2d 1439, 1441 (9th
Cir. 1988) (per curiam), which examined when it is appropriate to dismiss a
lawsuit for failure to prosecute. See also Link v. Wabash R.R. Co., 370 U.S.
626, 629-30 (1962) (“The power to invoke [dismissal] is necessary in order to
prevent undue delays in the disposition of pending cases and to avoid
congestion in the calendars of the District Courts.”).
      In deciding whether to dismiss a lawsuit for failure to prosecute, a court
must consider “(1) the public’s interest in expeditious resolution of litigation;
(2) the court’s need to manage its docket; (3) the risk of prejudice to the
defendants; (4) the public policy favoring disposition of cases on their merits[;]
and (5) the availability of less drastic sanctions.” Carey, 856 F.2d at 1440
(citation omitted). Unreasonable delay creates a rebuttable presumption of
prejudice that can be overcome only with an affirmative showing of just cause
by the petitioner. See In re Eisen, 31 F.3d 1447, 1452-53 (9th Cir. 1994).
      Here, the first, second, third, and fifth Carey factors militate in favor of
dismissal. Petitioner has made it impossible for the Court to manage its docket
because it has no way to communicate with her, and for that same reason no
less drastic sanction is available. Additionally, the Court expressly warned
Plaintiff of the need to file an updated address, lest this action be dismissed for
failure to prosecute. See Ferdik v. Bonzelet, 963 F.2d 1258, 1263 (9th Cir.
1992) (“[A] district court’s warning to a party that his or her failure to obey the


                                         2
Case 2:20-cv-07404-SB-DFM Document 10 Filed 11/23/20 Page 3 of 3 Page ID #:49




court’s order will result in dismissal can satisfy the ‘consideration of
alternatives’ requirement.”); Although the fourth Carey factor weighs against
dismissal—as it always does—together the other factors outweigh the public's
interest in disposing of the case on its merits.
      IT IS THEREFORE ORDERED that this action is dismissed with
prejudice under the Court’s inherent power to achieve the orderly and
expeditious disposition of cases by dismissing actions for failure to prosecute,
and because Petitioner has failed to comply with Local Rule 41-6.
      LET JUDGMENT BE ENTERED ACCORDINGLY.




 Date: November 23, 2020                      ___________________________
                                              STANLEY BLUMENFELD, JR.
                                              United States District Judge

 Presented by:


 ___________________________
 DOUGLAS F. MCCORMICK
 United States Magistrate Judge




                                         3
